Citation Nr: 0712270	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  00-09 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for abdominal pain, digestive disorder, ventral hernia, 
hyper-flatulence, and eructation secondary to abdominal 
surgery.

2.  Entitlement to add the veteran's adoptive child as a 
dependent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1954 to April 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted entitlement to compensation for abdominal 
disabilities under 38 U.S.C.A. § 1151 and assigned a 
disability rating of 10 percent.  This case also comes before 
the Board on appeal from an August 1999 administrative 
decision by the RO which denied entitlement to add the 
veteran's adoptive child as a dependent for VA benefit 
purposes.  This case was originally before the Board in July 
2003 when it was remanded for further development of the 
evidence, and most recently in June 2005 when it was remanded 
for the issuance of a supplemental statement of the case.


FINDINGS OF FACT

1.  20 percent of the severity of the veteran's digestive 
disabilities and hernia disabilities, but no more than 20 
percent, is secondary to the VA abdominal surgery performed 
in May 1986.

2.  The veteran's digestive disability is manifested by 
severe symptoms with alternating diarrhea and constipation, 
and more or less constant abdominal distress.

3.  The veteran's ventral midline hernia is shown to be a 
large postoperative ventral hernia, not well supported by 
belt under ordinary conditions, but it is not shown to be a 
massive postoperative ventral hernia, persistent, with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

4.  The veteran is not reasonably contributing to the support 
of his adoptive child, who is in the physical custody of his 
ex-wife.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no 
higher, for digestive disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2006).

2.  The criteria for an initial rating of 10 percent, but no 
higher, for postoperative ventral hernia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2006).

3.  The veteran's adoptive child may not be considered his 
dependent for VA benefits purposes.  38 U.S.C.A. 
§§ 101(4)(A), 1521(b), 5107 (West 2002); 38 C.F.R. §§ 
3.23(d)(1), 3.57(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000 (during the course of this appeal), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
increased rating currently sought.  In letters dated February 
2004 and December 2005, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
an increased rating for abdominal pain, digestive disorder, 
ventral hernia, hyper-flatulence, and eructation secondary to 
abdominal surgery.  Moreover, in the February 2004 and 
December 2005 letters, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

With regard to the matter of notice to the veteran of the 
necessary criteria for entitlement to add the veteran's 
dependent for VA benefit purposes, the Board notes that the 
RO furnished the appellant with an August 1997 letter 
notifying him to submit the name and address of the person 
having custody of the claimed dependent child.  In September 
1997, the veteran responded indicating that he did not have a 
current address to provide.  In a March 1998 letter, the RO 
notified the veteran that his claim could not be granted 
unless he was able to provide an address and a report of the 
child's total income, beginning from the date of the 
veteran's filing of the claim.  The December 2005 VCAA letter 
further informed the veteran of the need to provide evidence 
showing that the child was receiving support from the veteran 
as his dependent.  The February 2004 and December 2005 
letters advised the veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to obtaining relevant evidence, including the 
steps needed to obtain further pertinent information from the 
Social Security Administration (SSA).  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decisions were made prior to passage of the VCAA, 
making timely notice impossible.  Upon review, the Board 
finds that the lack of such a pre-AOJ-decision notice did not 
result in any prejudice to the claimant in this case.  Any 
timing defect was remedied by the fact that, after all notice 
letters were sent, the claim on appeal was re-adjudicated by 
the agency of original jurisdiction in September 2006 and a 
supplemental statement of the case was issued to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
latest VCAA notice was issued in December 2005, thus the 
appellant was provided with ample time to benefit from the 
notice prior to the September 2006 RO adjudication of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The February 2004 and December 2005 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  In February 2006, the veteran submitted a 
statement indicating that he had no more medical evidence to 
submit.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
present appeal involves entitlement to an increased rating, 
and VA believes that the Dingess/Hartman analysis can be 
analogously applied to this issue.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and severity of 
the disability at issue.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in February 2004 and December 2005 notifying him to 
submit evidence detailing the nature and severity of his 
claimed disability.  In February 2006 the veteran submitted a 
statement indicating that he had no more medical evidence to 
submit.  The RO also furnished the appellant with a letter in 
September 2006 which further explained how VA determines 
disability ratings and explained how VA determines effective 
dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, VA, and SSA, have been obtained 
and the veteran has been afforded a VA examination.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  In February 2006, the veteran indicated 
that there was no other medical evidence to provide.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this claim.

Analysis

I.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his abdominal disabilities warrant higher 
disability ratings.  A portion of the severity of the 
veteran's abdominal disabilities are currently compensated 
under 38 U.S.C.A. § 1151, in the same manner as if such 
portion of the disabilities were service-connected.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In a June 1999 rating decision, the RO granted compensation 
under 38 U.S.C.A. § 1151 for abdominal pain, digestive 
disorder, ventral hernia, hyper-flatulence, and eructation 
secondary to abdominal surgery performed at a VA facility.  
It is significant that the veteran has had multiple abdominal 
surgeries in addition to the surgery at a VA facility, and 
the veteran was granted entitlement to compensation under 
38 U.S.C.A. § 1151 only to the extent that his disabilities 
were found to be caused by the VA surgery.  The RO 
determined, with reference to the veteran's March 1999 VA 
examination report, that approximately 20 percent of the 
severity of the disabilities at issue were due to the 
abdominal surgery performed at a VA facility.

The veteran's disabilities were rated by analogy under 38 
C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon 
syndrome and rated under 38 C.F.R. § 4.114, Diagnostic Code 
7339 for postoperative ventral hernia.  The veteran's current 
rating contemplates that his pertinent disability picture 
meets the criteria for a 30 percent rating under Diagnostic 
Code 7319 and a 20 percent rating under Diagnostic Code 7339.  
The June 1999 RO rating decision explained that, after 
applying the finding that only 20 percent of the severity of 
the disabilities were compensable as the result of the VA 
surgery, the veteran's disabilities were rated as 6 percent 
compensable under Code 7319 and 4 percent compensable under 
Code 7339.

The RO appears to have originally rated the veteran's hernia 
disability together with the veteran's abdominal pain, 
digestive disorder, hyper-flatulence, and eructation.  The 
Board believes that the abdominal pain, digestive disorder, 
hyper-flatulence, and eructation are properly rated together 
by analogy to irritable colon syndrome under Diagnostic Code 
7319, but the Board believes that the veteran's ventral 
hernia disability is most appropriately rated separately 
under Diagnostic Code 7339.  The RO did not assign separate 
ratings in this fashion, but the Board will do so in this 
decision.  The Board notes that 38 C.F.R. § 4.114's 
prohibition against combining separate ratings under many of 
its Diagnostic Codes does not apply to combining separate 
ratings under Codes 7319 and 7339.  The Board also finds, as 
discussed below, that separate ratings in this case does not 
violate the rule against pyramiding. 38 C.F.R. § 4.14.

Under Diagnostic Code 7319, a 30 percent rating is warranted 
for severe symptoms of irritable colon syndrome; diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  This is the highest rating 
available under Diagnostic Code 7319, and the veteran's 
current disability rating already contemplates that he meets 
this criteria.  The Board believes that the veteran's 
symptoms satisfy the criteria independently of his ventral 
hernia disability.

The veteran's service-connected ventral hernia appears to 
have been evaluated as 20 percent disabling pursuant to 
Diagnostic Code 7339, in the June 1999 RO rating decision.  
Diagnostic Code 7339 provides that a 20 percent evaluation is 
warranted for small postoperative ventral hernia, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  Large 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions warrants a 40 percent evaluation.  
A 100 percent evaluation is warranted for massive 
postoperative ventral hernia, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of abdominal wall so as to be 
inoperable.

The Board observes that the record clearly demonstrates that 
the veteran suffers from alternating diarrhea and 
constipation with substantially constant abdominal distress, 
and there is no medical indication that the veteran's ventral 
hernia disability produces those symptoms.  In this regard, 
the Board notes that the veteran suffers from abdominal 
distress which is repeatedly associated with recurrent small 
bowel adhesions and obstructions, and not specifically his 
hernias.  Thus, the Board believes that there is no violation 
of the rule against pyramiding by maintaining the veteran's 
rating under Diagnostic Code 7319 while awarding a separate 
rating for the hernia disability under Diagnostic Code 7339.  
38 C.F.R. § 4.14.  Thus, there is no compelling reason to re-
scrutinize the finding that the veteran satisfies the 
criteria for a 30 percent rating under Diagnostic Code 7319; 
the Board will focus its attention on questions more 
essential to the veteran's appeal.

As the veteran's current rating contemplates that his 
abdominal disability picture meets the criteria for the 
maximum schedular rating under Diagnostic Code 7319, a higher 
schedular rating can only be granted in this appeal if it is 
shown that the veteran is entitled to a higher rating under 
Diagnostic Code 7339 or, additionally, if it is shown that 
more than 20 percent of the severity of the veteran's 
pertinent disabilities was caused by his May 1986 VA 
abdominal surgery.  Resolving doubt in favor of the veteran 
to the extent reasonable, the Board finds that the veteran's 
ventral hernia disability does meet the criteria for the next 
highest rating under Diagnostic Code 7339.  The Board also 
finds that, resolving doubt arising from conflicting medical 
evidence in favor of the veteran, that compensation is 
warranted for 20 percent of the severity of the pertinent 
disability, but no more than 20 percent of the severity.

The Board will first address the question of whether the 
veteran's ventral hernia disability meets the criteria for 
the next highest rating under Diagnostic Code 7339.  The 
February 2003 VA examination report identifies two hernias, 
each of 3 centimeters in diameter; one hernia is identified 
as being near the right upper quadrant scar and the other is 
identified as being "two fingerbreadths from the midline."  
The record demonstrates that the May 1986 VA abdominal 
surgery did not involve any incision in the right upper 
quadrant, but the May 1986 surgery did involve a new incision 
along a pre-existing midline scar; this is reflected in the 
May 1986 report and also explained in the July 1997 VA Rating 
Board physician's report.  Resolving doubt in favor of the 
veteran, the Board believes it is reasonable to accept that 
the hernia identified near the midline in the February 2003 
VA examination report is the same hernia that is described in 
the June 1998 VA examination report as "a large ventral 
hernia ..., midline."  Thus, the veteran's midline ventral 
hernia has been characterized as "large" in a qualified VA 
examination report and appears to persist throughout the 
appeal period.

A "large" postoperative ventral hernia meets the criteria 
for a 40 percent rating under Diagnostic Code 7339 when it is 
shown that the hernia is "not well supported by belt under 
ordinary conditions."  In this case, the veteran has 
described, including during VA examinations, a severe 
inability to control the "popping out" of his hernias, 
including that he must lie down in order to eat and the he 
must regularly lie down in order to maintain the integrity of 
his abdomen.  The Board notes that the veteran is competent 
to report his symptomatology.  Charles v. Principi, 16 
Vet.App. 370, 374- 75 (2002).  The veteran's reports are not 
contradicted by any medical evidence, and the VA examination 
reports have not suggested any reason to doubt that the 
veteran's midline ventral hernia is "not well supported by 
belt under ordinary conditions."  Thus, resolving doubt in 
favor of the veteran, the Board finds it reasonable to accept 
that the veteran's large ventral midline hernia is 
sufficiently severe to meet the criteria for a 40 percent 
rating under Diagnostic Code 7339.

None of the medical evidence of record characterizes the 
veteran's hernia disability as "massive" with persistent 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  Thus, there is no 
basis in the record for a finding that the veteran's hernia 
disability generally meets the criteria for the next higher 
schedular rating of 100 percent under Diagnostic Code 7339.  
The Board finds that the large ventral midline hernia meets 
the criteria for a 40 percent rating, but no higher, subject 
to the modification of the rating discussed below.

The Board now turns its attention to the question of what 
portion of the veteran's severity of disability is 
attributable to the May 1986 surgery.  The Board once again 
notes that only 20 percent of the severity of the veteran's 
abdominal disabilities is considered entitled to compensation 
from the RO's original grant of benefits under 38 U.S.C.A. 
§ 1151.  The 20 percent proportion was accepted by the RO 
from the March 1999 VA examination report's estimation 
regarding the May 1986 surgery's contribution to the 
pertinent disability picture.  The veteran's May 2000 
substantive appeal submission, authored by his representative 
at the time, indicates that the veteran's appeal features his 
contention that the March 1999 VA examiner's report is 
incorrect, and that more than 20 percent of the severity of 
the disabilities is due to the May 1986 surgery.

The veteran has not furnished the record with any medical 
opinion to support his claim or contradict the 20 percent 
estimation offered by the March 1999 VA examiner's report.  
Indeed, the March 1999 VA examination report presents the 
medical opinion most favorable in the record to the veteran's 
claim.

The  May 1986 medical record documenting the VA abdominal 
operation does not indicate that any disability or 
significant residuals were detected or expected at the time 
the procedure was concluded.  The procedure was characterized 
as being particularly difficult, but ultimately "no 
complications were encountered" and the procedure was termed 
a "success."  The report does describe an extensive history 
of prior abdominal problems and prior abdominal surgeries.

A Rating Board physician's opinion, presented in a June 1997 
report and its July 1997 follow-up, reflects review of the 
medical reports associated with the May 1986 surgery as well 
as reports preceding and following the procedure.  This 
opinion indicates that the veteran's history of abdominal 
problems and operations prior to the May 1986 surgery account 
for most of the veteran's symptoms.  The physician wrote that 
"his recurrent [right upper quadrant] fistulas are related 
to his surgeries prior to 5-86 since the operative records 
clearly indicate no incision in the area of the [right upper 
quadrant]."  Additionally, "His recurrent abdominal pain 
related to recurrent small bowel adhesion / obstruction 
clearly predates the 5-86 surgery and in fact caused the 5-86 
surgery."  Furthermore, "[a] midline incision was made 
through his previous scar and many wire sutures from prior 
surgeries were removed.  It is quite reasonable and probable 
that his midline incision would have delayed healing and this 
would be 'expected.'"  In conclusion, the physician states 
that "There was no injury to the digestive system caused by 
VA treatment in this veteran identified in the operative 
report or in the several year longitudinal records."

The Board notes that the author of the July 1997 report is 
not shown to have ever personally examined the veteran.  
Additionally, the Board notes that the July 1997 report does 
not appear to directly or thoroughly address the veteran's 
ventral hernia disability.  In contrast, the VA doctor who 
eventually authored the March 1999 VA examination report 
personally examined the veteran originally in June 1998 and 
has addressed the ventral hernia disability.  This examiner 
reviewed the record, interviewed the veteran, and noted 
pertinent items of medical history including a 1979 
laparotomy with cholecystectomy and approximately 10 
subsequent follow-up procedures.  (The Board notes that the 
year "1979" is mistyped in the report as "1997," but it is 
clear that the report is referring to the 1979 procedure 
recalled in the March 1986 surgical report).  The examiner 
noted an incisional hernia on the cholecystectomy scar, 
another on an upper left quadrant scar, and another on the 
midline scar.  With abdominal stress, "a large ventral 
hernia" was revealed along the midline scar.  The examiner's 
impression was that the veteran's ventral hernias were 
"secondary to multiple abdominal procedures," as were the 
veteran's pain, digestive disorders, hyperflatulence, and 
eructations.  The disabilities were characterized as 
"moderate to severe...."

The examiner's March 1999 follow-up report, authored to 
clarify his findings, presents the medical opinion of record 
most favorable to the veteran's claim, and this includes with 
regard to the ventral hernia disability.  The report 
specifically suggests that the veteran's incisional hernia 
problems relate to the1986 VA surgery when it states the 
veteran has "continued to suffer from incisional hernias 
from the 1986 surgery."  The report also explains that "It 
is apparent from [the veteran's] history that most of his 
longstanding complications are related to the original 
surgery done in approximately 1981 with other procedures...." 
The examiner's attempt to quantify the proportion of the 
veteran's severity of symptoms which are due specifically to 
the VA surgery states that it is "difficult to estimate" 
the contribution of the VA surgery, but that the veteran's 
symptoms "are probably due 20% in part to the [VA 
surgery]."  It is this statement that the RO relied upon in 
rating the veteran's disability for the purposes of 
38 U.S.C.A. § 1151 compensation.

The veteran was given another VA examination in February 
2003, provided by a different physician, which resulted in a 
probative medical opinion much less supportive of the 
veteran's claim than the March 1999 VA examiner's report.  
The report associated with this examination indicates 
extensive review of the veteran's medical history and the 
claims file, and a detailed discussion of these is included 
in the examiner's analysis.  The February 2003 VA examiner 
concludes that "There are no complications or residuals from 
the enterolysis on May 30, 1986."  Significantly, the 
examiner specifically noted a finding that the "ventral 
hernias" were "secondary to multiple surgeries before May 
30, 1986."  The examiner also concluded that the veteran's 
"small bowel obstruction" was " due to adhesions from 
multiple prior operations....  The enterolysis [in May 1986] 
was performed to relieve obstruction due to adhesions from 
his prior surgeries."

To the extent that there is disagreement in the record 
regarding whether or not the May 1986 VA abdominal surgery 
increased the severity of the veteran's abdominal 
disabilities, particularly his midline ventral hernia, the 
Board observes that VA has already accepted one answer to 
this question in granting the veteran's entitlement to 
compensation under 38 U.S.C.A. § 1151.  Although the veteran 
has requested that the Board re-examine the proportion of his 
disability which may be due to the May 1986 VA surgery, and 
although there is probative medical evidence indicating that 
the May 1986 surgery did not increase the severity of the 
veteran's disabilities to any degree, the Board observes that 
the previous grant of basic entitlement to benefits under 
38 U.S.C.A. § 1151 is not, itself, in appellate status or 
before the Board.  The Board declines to opine upon whether a 
medical opinion accepted by VA as the basis for a grant of 
basic entitlement to a benefit is entitled to special weight 
for the purposes of a derivative appeal for a higher rating.  
The Board believes that, in this case, the medical evidence 
can reasonably be said to be in balance with regard to 
whether 20 percent of the severity of the veteran's ventral 
midline hernia was caused by the May 1986 VA surgery.  The 
conflicting probative medical evidence currently of record 
creates a doubt which the Board believes can be reasonably 
resolved in favor of the veteran; thus the Board accepts that 
20 percent of the severity of the ventral midline hernia is 
due to the VA surgery.

The record does not provide a preponderance of the evidence 
in favor of the veteran's claim, but the Board believes that 
the conflict of evidence in this case can be reasonably 
resolved in favor of the veteran.  It is clear from the 
record that the veteran has a ventral hernia near the midline 
and it is clear that the midline was the location of an 
incision during the May 1986 VA surgery.  It is also clear 
from the record that the midline had been the location of 
previous surgical incisions prior to the May 1986 surgery.  
It is unclear to what extent the current ventral midline 
hernia was caused or worsened by the May 1986 incision; one 
probative VA examination report offers an estimation that 20 
percent of the severity of the veteran's surgical residuals 
may be attributed to the May 1986 surgery, while another VA 
medical opinion indicates that any chronic residuals of the 
May 1986 surgery may have caused substantially less than 20 
percent of the current severity of disability.  Resolving 
reasonable doubt in favor of veteran, the Board will accept 
that 20 percent of the severity of veteran's ventral midline 
hernia can be attributed to the May 1986 surgery.

Thus, the Board finds that 20 percent of the severity of a 40 
percent disabling ventral midline hernia is compensable.  
Additionally, the Board finds that 20 percent of the 30 
percent disabling digestive disability is compensable.  
Separate ratings of 8 percent and 6 percent, respectively, 
are indicated in this case.  To the extent that the law is 
unclear regarding this situation, the Board will again 
resolve confusion or ambiguity in favor of the veteran and 
round both ratings to 10 percent.  Thus, the Board awards a 
rating of 10 percent, but no higher, for the veteran's 
ventral midline hernia under Diagnostic Code 7339 in addition 
to a rating of 10 percent for the veteran's chronic digestive 
disability under Diagnostic Code 7319.  The 10 percent 
disability rating assigned for the veteran's digestive 
disability is the highest schedular rating available, under 
these circumstances.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the evidence of record does not indicate that the 
veteran's abdominal disabilities present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  Specifically, the disabilities at 
issue have not required frequent periods of hospitalization.

While the claims file reflects that the veteran has been 
limited in his professional occupation by the disabilities at 
issue, the assigned scheduler ratings are intended to 
represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's disabilities at issue 
in this case, but finds that such impairment does not exceed 
the impairment faced by the average person with the same 
disabilities; thus the professional impairment is adequately 
reflected by the currently assigned ratings.  The Board finds 
that the symptomatology does not rise to a level which 
equates to marked interference with the veteran's employment 
so as to render impracticable the application of regular 
schedular standards.  38 C.F.R. § 3.321(b).  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of the 
veteran's abdominal disabilities.  However, the weight of the 
evidence of record is against ratings higher than those 
assigned in this decision.  Thus, the provisions regarding 
reasonable doubt are not applicable and no ratings higher 
than those assigned in this decision may be granted.

II.  Adoptive child as a dependent for VA benefit purposes.

The veteran has petitioned to have his adopted child added as 
a dependent for the purposes of his nonservice-connected 
pension.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet.App. 
196, 198 (1994).  If a veteran's combined disability is less 
than 100 percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see 
also Brown (Clem) v. Derwinski, 2 Vet.App. 444, 446 (1992).

Except as otherwise provided, the term child of the veteran 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(d).

With respect to Improved Pension benefits, 38 C.F.R. 
§ 3.23(d)(1) provides definitions of terms used in this 
section, including "dependent."  A child of a veteran not 
in custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.  38 U.S.C.A. § 1521(b); 38 C.F.R. 
§ 3.23(d)(1).

In this case, the Board finds that the record shows that the 
veteran's adoptive child is not in the physical custody of 
the veteran and there is no evidence of record showing that 
the veteran is reasonably contributing to the support of the 
adoptive child.  The veteran himself indicated to VA that he 
does not have custody of his adoptive child in a statement 
dated September 1997.  The only evidence of record suggesting 
that the veteran is contributing to the support of the 
adoptive child are his statements that he pays a monthly sum 
of child support, originally stated as $249 at the time of 
his April 1999 correspondence.  In an undated submission from 
around April 2002, the veteran's representative specified 
that "the veteran's daughter ... receives $257 a month 
directly from the Social Security Administration."

In accordance with a prior Board remand, the RO contacted the 
Social Security Administration to seek clarification as to 
the nature of the monthly payments to the adoptive child.  
The Social Security Administration's November 2004 reply to 
this inquiry explained that "Benefits payable to the 
children of parents receiving disability or retirement 
benefits are never an apportionment of the total benefit 
payable to the main claimant, or disabled parent (referred to 
as the numberholder)."  Moreover, the letter states that the 
payment of benefits to the children "has no monetary effect 
of the benefits payable to the numberholder."

Thus, the record demonstrates that the full sum that the 
veteran has claimed to be his contribution to the support of 
the adoptive child is a payment made by the Social Security 
Administration which has no monetary effect upon the veteran.  
As the veteran incurs no expense in providing support to the 
adoptive child, the Board is unable to find that the veteran 
is reasonably contributing support such that the adoptive 
child is a dependent for VA purposes under 38 U.S.C.A. 
§ 1521(b) and 38 C.F.R. § 3.23(d)(1).

The veteran has not submitted any evidence to otherwise 
support his claim that he provides support to the adoptive 
child.  The weight of the evidence is against the veteran's 
claim.  There is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
38 C.F.R. § 3.102.


ORDER

An initial rating greater than 10 percent for the portion of 
abdominal pain, digestive disorder, hyper-flatulence, and 
eructation that is secondary to the May 1986 VA abdominal 
surgery is denied.

A separate 10 percent initial rating is warranted for the 
portion of ventral hernia that is secondary to the May 1986 
VA abdominal surgery, subject to the law and regulations 
governing the payment of monetary benefits.

The veteran's adoptive child, in the custody of his ex-wife, 
may not be considered his dependent for VA benefits purposes.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


